DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 04 April 2022.  A preliminary amendment was filed on 24 March 2020 cancelling claims 7, 9, 11, 12, 14, 19, 21, 23, 25-46, and 51-65.  Claims 1-6, 8, 10, 13, 15-18, 20, 22, 24, and 47-50 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 October 2019 and 14 April 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (product claims 1-6, 8, 10, 13, 15-18, 20, 22, and 24) in the reply filed on 31 May 2022 is acknowledged.  Claims 47-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The abstract of the disclosure is objected to because it includes the implied phrase “The disclosure describes…”.  Correction is recommended.  See MPEP § 608.01(b), guideline (C).

The use of the trademarks H-Nu-IR 780, H-Nu-IR 815, and IRGACURE 819 and IRGACURE 184 has been noted in this application, see page 5, [0014]; p. 7, [0025]; p. 16, [0077]; p. 31, [0133-0134], and p. 32, [0138].  Trademarks should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.


Drawings
The drawings received on 11 September 2019 are acceptable.


Claim Objections
Claim 10 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 10, lines 3 and 5 of the claim are missing the word “than” in the phrase “… has a peel strength of greater than 8 Newtons…”. 
Claim 10 repeats the phrase “has a peel strength of greater [than] 8 Newtons per 25 millimeters (8 N/25 mm) on stainless steel at an angle of 180 degrees in a second phase”.  The extraneous phrase should be deleted or amended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 contains the trademark/trade names H-Nu-IR 780, H-Nu-IR 815, and IRGACURE 819.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name, particularly since the composition of the goods or products may change over time.  Further, the proprietary nature of trademarks utilized in a patent application should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks, wherein it is noted that the use of trademarks in a claim might adversely affect their validity as trademarks.
Claim 13 recites a moisture vapor transfer rate (MVTR) in units of grams per square meter (g/m2), but such dimensions refer to an areal weight (mass per unit area) rather than a mass flux (mass per unit area and unit of time) as there is no time component of the measurement units, e.g. g/m2-day or g/m2-hours.  The specification at p. 18, [0082] also describes the MVTR without a time component.  For purposes of examination, the Examiner has considered the units to be g/m2-day as 24 hours or 1 day is a commonly used time component for measuring the MVTR.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/178028 A1.
Regarding claim 1, WO ‘028 discloses a switchable adhesive composition and method for its use, see abstract and p. 1, lines 1-4.  The adhesive composition includes a polymer including a polyacrylate, see p. 8, lines 5-6.  The adhesive comprises a first switch initiator and a second switch initiator, see p. 4, lines 17-25.  The switch initiators are different photoinitiators and may be sequentially activated at different wavelengths of light, see p. 4, lines 26-33. The adhesive is crosslinked from the initial application state to the wear state, and further crosslinked from the wear state to the removal state, see p. 3, lines 18-21.
Regarding claims 2-3 and 16, WO ‘028 teaches that the adhesive is crosslinked from the initial application state to the wear state, and further crosslinked from the wear state to the removal state, see p. 3, lines 18-21.  See also discussion at p. 1, lines 6-15 and example at p. 29 showing a first peel strength of 7.92 N/25 mm in the application state, a second peel strength of 12.67 N/25 mm in the wear state after the first switch, and a third peel strength of 9.74 N/25 mm in the removal state after the second switch.  These peel strengths meet the requirements of claim 3.
Regarding claim 4, Example composition 1 of WO ‘028 includes an acrylic ester resin in the light switchable adhesive, see p. 28, lines 4-11.  Two photo initiators are also present in the composition, see p. 28, lines 17-22.
Regarding claim 5, WO ‘028 teaches that the composition includes a polyurethane, see col. 10, lines 5-7.
Regarding claim 13, WO ‘028 teaches that the composition has a moisture vapor transfer rate (MVTR) above 250 g/m2-24h and even above 3000 g/m2-24h, see p. 19, lines 29-32.  The Examiner has considered this teaching to have sufficient specificity to anticipate the claimed MVTR range.  Note that the Examiner has considered the claimed MVTR to be in units of g/m2-day, see 35 U.S.C. § 112 rejection, supra.
The areal weight of the light switchable adhesive is an optional limitation of the claim and thus is not required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over WO 2017/178028 A1.
Regarding claim 10, WO ‘028 is relied upon as described above, and teaches an example on p. 28 in which the adhesive has a peel strength of 12.67 N/25 mm in the wear state after the first switch.  Preferably, the peel force in this wear state is in the range of 10-15 N/25 mm, seep. 6, lines 23-28.
WO ‘028 measures the peel force on a Teflon substrate at an angle of 90° instead of the recited peel force measured on a steel substrate at an angle of 180°.  The Examiner contends that the preferred peel force of 10-15 N/25 mm disclosed in WO ‘028 or the example peel force of 12.67 N/25 mm would also be at least 8 N/25 mm at the claimed conditions, as the peel force with respect to steel and with respect to Teflon (polytetrafluoroethylene) would be substantially similar, and the peel force measured at 90° and at 180° would be substantially similar.  Thus the disclosed peel force in the wear condition either anticipates the recited peel strength limitation, or it would have been obvious to form the adhesive to have a sufficiently high peel strength as measured at the claimed conditions to arrive at the claimed peel strength range. Note that WO ‘028 teaches more broadly that in embodiments, the peel force in the wear state is at least 12 N/25 mm, see p. 6, lines 23-28.
The peel strength in the first phase is an optional limitation and thus not required to be met in order to either be obvious or to anticipate the claim.

Claim Rejections - 35 USC § 103

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/178028 A1 in view of Tunius (U.S. Pub. 2011/0224593) and the H-Nu Blue 640, 660 Visible Light Photoinitiators, H-Nu-IR 780, 815 Infrared Light Photoinitiators technical data sheet from Spectra (of record, herein after the H-Nu-IR datasheet).
Regarding claims 6 and 8, WO ‘028 is relied upon as described above.  WO ‘028 does teach the use of photoinitiators with different absorption spectra which may be non-overlapping, see p. 4, line 30 through p. 5, line 5, and teaches that suitable photoinitiators absorbing in the 200-400 nm range include bisacyl phosphine (BAPO) and derivatives, see p. 5, lines 25-29 and p. 14, line 30 through p. 15, line 5.  However, the reference but does not specify that the first photoinitiators have a peak absorbance between 750-860 nm or the use of the specific first and second photoinitiators recited in claim 8.  
Tunius describes a switchable adhesive used for medical devices, see abstract and p. 1, [0001].  The adhesive is switched from a tacky to non-tacky or lower-tack state by interaction with UV radiation, see p. 1, [0005-0006].  A suitable photoinitiator for such an adhesive is IRGACURE 819 which is bis(2,4,6-trimethylbenzoyl phenylphosphine oxide made by Ciba Specialty Chemicals, see Table 1 on p. 7.  This is a BAPO material and is within the disclosure of suitable UV photoinitiators described in WO ‘028 and is the specific material for the second photoinitiator recited in claim 8.
The H-Nu-IR datasheet describes infrared light photoinitiators which absorb in the range of 650-810 nm with a peak absorbance at 780 nm (for H-Nu-IR 780) and absorb in the range of 690-850 nm with a peak absorbance at 815 nm (for H-Nu-IR 815), see General Information on p. 1.  The datasheet teaches that the benefits of use include curing with infrared light sources including handheld lasers and laser diodes as well as being capable of curing a wide range of acrylate and include a color-changing feature for visible indication of curing, see Benefits of Use on p. 1.  These are the materials specified for the first photoinitiator in claim 8.
Tunius and WO ‘028 and the H-Nu-IR datasheet are analogous because they are similar in structure or function as each describes photocuring of acrylic adhesives.  Tunius and WO ‘028 are each directed to light switchable adhesives for medical devices.  The H-Nu-IR datasheet describes features of these photoinitiators which are desirable in medical applications including the use of hand-held light emitters for curing and visible color changing indication of curing.
It would have been obvious to have used a photoinitiator absorbing in the 200-400 nm range as taught in WO ‘028 and Tunius along with a photoinitiator with a peak absorbance in the 750-860 nm range as described in the H-Nu-IR datasheet for the dual cure light switching adhesive composition of WO ‘028 to arrive at the claimed invention.  WO ‘028 specifies suitable UV photoinitiator materials including BAPO photoinitiators, and thus there is a reasonable expectation of success to use Irgacure 819 as described in Tunius.  While WO ‘028 does not specify an infrared photoinitiator, the H-Nu-IR datasheet discloses suitable materials which also absorb in the range of visible light and have benefits that would be desirable for a photocurable medical adhesive, namely ease of curing and visible indication of curing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/178028 A1 in view of Fabo (U.S. Pub. 2004/0092855).
Regarding claim 15, WO ‘028 is relied upon as described above, but does not specify the cone penetration under the measurement conditions recited in the claim.
Fabo describes a self-adhesive wound dressing which adheres to skin, see title and abstract.  The adhesive has a softness measured by a cone penetration test of from 5-20 mm, and preferably 7-14 mm, see the cone as shown in FIGS. 4-5 and discussion at p. 2, [0020].  The cone has a mass of 62.5 grams and contacts the measurement piece for 5 seconds, see p. 2, [0020].  These are the identical test conditions as specified in claim 15, and the measurement result overlaps the claimed range of 7-11 mm.
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Fabo and WO ‘028 are analogous because they are similar in structure or function as each describes vapor permeable adhesives designed to contact human skin for the purpose of attaching medical devices, see Fabo at p. 1, [0003] and [0007] and WO ‘028 at p. 2, lines 1-28.
It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the adhesive composition of WO ‘028 to have the softness within the cone penetration range as taught in Fabo in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to formulate a soft adhesive because Fabo teaches that such a softness helps protect the skin from damage – skin which is often weakened due to underlying disease or damage – and thus improve the barrier function performance of the medical adhesive.  See Fabo at p. 1, [0003] and [0008] as well as p. 4, [0041].  Note that WO ‘028 also teaches that it is desirable to have improved barrier performance and reduced skin damage from the adhesive, see p. 2, lines 1-7 and liens 13-28.

Claims 17, 18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/178028 A1 in view of WO 2014/202935 A1.
Regarding claims 17, 18, 20, 22, and 24, WO ‘028 is relied upon as described above teach a medical device (ostomy device) which incorporates the light-switchable adhesive, see p. 2.  WO ‘028 specifies using the adhesive composition with a backing layer and a release liner, see p. 7, lines 9-15.  However, WO ‘028 does not specify a first and second layer of polymer with the light switchable adhesive coupled to the second polymer layer as claimed.
WO ‘935 describes medical skin coverings and wound closure devices which include a switchable adhesive composition, see title and abstract.  FIG. 2, reproduced below, shows a structure including release liner 103 that includes occlusive layer 104 and transparent siliconized layer 105, switchable adhesive layer 102, and release liner 101.  See discussion at p. 17.

    PNG
    media_image1.png
    179
    592
    media_image1.png
    Greyscale

WO ‘935 teaches that the release liners are formed from polymers, see paragraph between pages 4-5 and paragraph between pages 5-6.  This meets the limitation of claim 17.
Layer 104 reads on the claimed first polymer layer, and layer 105 reads on the claimed second polymer layer.  The structure of the adhesive article in FIG. 2 reads on the structure recited in claim 18.
WO ‘935 teaches that layer 104 is an occlusive layer which prevents UV and visible light radiation from teaching the underlying switchable adhesive composition layer, see p. 17, fifth paragraph.  Siliconized layer 105 is transparent to visible light and/or UV radiation, see id.  These read on the compound film structures described in claims 20 and 22.
WO ‘935 teaches that the structure is used as a surgical incision drape, see p. 17, third paragraph.  The drape may be applied to a patient as shown in FIG. 4 and described at p. 18, first full paragraph.  This reads on the limitation of claim 24.  See also description of surgical drapes on pp. 9-10.
WO ‘028 and WO ‘935 are analogous because they are similar in structure and function, as each describes light-switching adhesives for medical devices.  See WO ‘935 at p. 10, third paragraph and WO ‘028 at p. 2, lines 1-28.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the multilayered release liner 103 of WO ‘935 with the light switchable adhesive composition of WO ‘028 to arrive at the claimed invention, as the release liners are occlusive to light wavelengths which would prematurely crosslink the light switchable adhesive prior to use.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (U.S. Pub. 2012/0277341) teaches a dual cure adhesive which may include IRGACURE 819 photoinitiator, and also notes that near-infrared photoinitiators can be used.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759